DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blamire-Brown (‘316).  The reference to Blamire-Brown (see pages 11-12 describing figs 9-14) teaches structure as claimed including a support device for selectively elevating a platform above a working surface, the device including: a base for resting on a work surface; an articulating armature assembly; and a platform assembly, the base coupled to the articulating armature assembly, and the articulating armature assembly coupled to the platform assembly, the articulating armature assembly having a range of elevation to selectively raise and lower the platform assembly along a path above the working surface, the range of elevation being selected by the user through an articulation actuator, the articulation actuator including a spring, the articulation actuator locking an upper limit and a lower limit of the range of elevation while allowing movement (change of inclination) between the limits. along the path.
Claim 4, 5, 6, 19, 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Blamire-Brown. The reference to Blamire-Brown (‘316) teaches structure substantially as claimed as discussed above including a plurality of spring forces. The force of the springs is a matter of design parameters and desirability and would have been a reasonably predictable result. The use of plastic bearings and grommets are well known and commercially available. The use of such in the same well known intended purpose would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result. The provision of any plate, such as 17 of Warner provides a slide when tilted and not being in contact when not tilted (at the ends of the member 17) as claimed.
Allowable Subject Matter
  Amendments to claims 1, 9, 17 similar to the following is not taught by the prior art of record. 
---  A support device for selectively elevating a platform above a working surface, the device including: a base for resting on a work surface; an articulating armature assembly; and a platform assembly, the base coupled to the articulating armature assembly, and the articulating armature assembly coupled to the platform assembly, the articulating armature assembly having a range of elevation to selectively raise and lower the platform assembly along a path above the working surface, the range of elevation being selected by the user through an articulation actuator, the articulation actuator including a spring, the articulation actuator locking an upper limit and a lower limit of the range of elevation while allowing movement between the limits along the path.---


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637